 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEROME H. SPRAGUE, et al.,                         No. 2:17-cv-02434-KJM-CKD (PS)
12                       Plaintiffs,
13           v.                                          ORDER
14    DAVID I. BROWN,
15                       Defendant.
16

17                  Plaintiffs move for reconsideration of the court’s adoption of the magistrate

18   judge’s findings and recommendations. Mot., ECF No. 19. Plaintiffs appear to provide two

19   bases for their motion: (1) res judicata is inapplicable here because the claims in the prior case,

20   Sprague v. Brown, 2:17-cv-00938-KJM-GGH (“prior case”), and the claims in this matter are

21   distinct; and (2) judicial immunity is inapplicable because the complaint alleges a “loss of

22   Personal thus Subject Matter jurisdiction,” which plaintiffs argue is a characteristic of judicial

23   behavior exceeding the scope of judicial immunity. Id. at 2–4.

24                   Local Rule 230(j) governs motions for reconsideration. In pertinent part, a party

25   seeking reconsideration must: “set[] forth the material facts and circumstances surrounding [the]

26   motion . . . including: what new or different facts or circumstances are claimed to exist which did

27   not exist or were not shown upon such prior motion, or what other grounds exist for the motion.”

28   E.D. Cal. R. 230(j)(3). “[A] motion for reconsideration should not be granted, absent highly
                                                        1
 1   unusual circumstances, unless the district court is presented with newly discovered evidence,
 2   committed clear error, or if there is an intervening change in the controlling law.” Marlyn
 3   Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal
 4   quotation marks omitted and alteration in original).
 5                   It is not an abuse of discretion to deny a motion for reconsideration where the
 6   underlying order is merely “erroneous,” rather than “clearly erroneous.” McDowell v. Calderon,
 7   197 F.3d 1253, 1255 n.4 (9th Cir. 1999). “Mere doubts or disagreement about the wisdom of a
 8   prior decision . . . will not suffice . . . . To be clearly erroneous, a decision must . . . [be] more
 9   than just maybe or probably wrong; it must be dead wrong.” Campion v. Old Repub. Home Prot.
10   Co., Inc., No. 09-748, 2011 WL 1935967, at *1 (S.D. Cal. May 20, 2011) (quoting Hopwood v.
11   State of Tex., 236 F.3d 256, 273 (5th Cir. 2000)); see also Oto v. Metro. Life Ins. Co., 224 F.3d
12   601, 606 (7th Cir. 2000) (movant must demonstrate a “wholesale disregard, misapplication, or
13   failure to recognize controlling precedent”).
14                   In other words, the hurdle to justify granting a motion for reconsideration is high,
15   and plaintiffs fail to clear that hurdle here. First, plaintiffs’ assertion that res judicata is
16   inapplicable because the complaint in this case presents new claims not raised in the prior case is
17   unavailing. It is true that an identity of claims between the two cases is an essential element of a
18   res judicata defense. Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322 F.3d
19   1064, 1077 (9th Cir. 2003) (“Res judicata is applicable whenever there is (1) an identity of
20   claims, (2) a final judgment on the merits, and (3) privity between parties.”). In the Ninth Circuit,
21   courts do not simply look to the title of a claim to determine if identity exists; rather, courts
22   consider several factors:
23                   (1) [W]hether rights or interests established in the prior judgment
                     would be destroyed or impaired by prosecution of the second action;
24                   (2) whether substantially the same evidence is presented in the two
                     actions; (3) whether the two suits involve infringement of the same
25                   right; and (4) whether the two suits arise out of the same transactional
                     nucleus of facts. The last of these criteria is the most important.
26

27   Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1052 (9th Cir. 2005) (alteration in original).
28   /////
                                                           2
 1                   Here, Headwaters factors three and four are satisfied such that res judicata applies.
 2   As defendant highlighted in his original motion to dismiss, the prior case and the present case
 3   both involve alleged infringement of the same right, loss of real and personal property caused by
 4   Judge Brown’s ruling; and both cases arise from the same nucleus of facts, Judge Brown’s
 5   decisions in the judgment-debtor proceedings in Sacramento County Superior Court. See ECF
 6   No. 5-1 at 3–4. The underlying events and the harm alleged in the two suits are substantially
 7   similar, and plaintiffs provide no justification for the court to depart from its prior ruling.
 8                   Even if res judicata were inapplicable, plaintiffs fail to establish how “[t]he issue
 9   of [] Judge Brown’s loss of Personal thus Subject Matter Jurisdiction” means his actions exceed
10   the bounds of judicial immunity. Mot. at 3–4. As the court explained in its prior order, judicial
11   immunity can be circumvented only if a judge’s actions are either (1) entirely nonjudicial, or
12   (2) performed without any jurisdictional basis. ECF No. 17 (citations omitted). To the extent
13   plaintiffs are alleging that Judge Brown acted without any jurisdictional basis, they provide no
14   meaningful explanation of their position. “To determine if the judge acted with jurisdiction,
15   courts focus on whether the judge was acting clearly beyond the scope of subject matter
16   jurisdiction in contrast to personal jurisdiction. Where not clearly lacking subject matter
17   jurisdiction, a judge is entitled to immunity even if there was no personal jurisdiction over the
18   complaining party.” Ashelman v. Pope, 793 F.2d 1072, 1076 (9th Cir. 1986) (internal citations
19   omitted).
20                   The underlying complaint stems from Judge Brown’s rulings in a probate
21   proceeding in Sacramento County Superior Court, a forum exclusively reserved for matters of
22   probate. See Goncalves By & Through Goncalves v. Rady Children's Hosp. San Diego, 865 F.3d
23   1237, 1251 (9th Cir. 2017) (citing Marshall v. Marshall, 547 U.S. 293, 311 (2006)) (“The probate
24   exception to federal jurisdiction reserves probate matters to state probate courts and precludes
25   federal courts from disposing of property in the custody of a state court.”). In support of their
26   assertion, plaintiffs point to Exhibit H, attached to their complaint, which provides a “summary of
27

28
                                                         3
 1   court’s loss of personal & subject matter jurisdiction.” ECF No. 1 at 187.1 This exhibit lists
 2   various Superior Court Local Rules and codes of procedure, and plaintiffs’ corresponding
 3   objections to Judge Brown’s actions under each applicable rule. Id. These objections, however,
 4   address only actions patently judicial in nature and fail to identify any manner in which Judge
 5   Brown acted beyond his jurisdictional authority in matters of probate.
 6                    For each of the reasons discussed above, plaintiffs fail to provide any justification
 7   why the court should depart from its prior order. The motion for reconsideration, ECF No. 19, is
 8   DENIED.
 9                    IT IS SO ORDERED.
10   DATED: March 29, 2019.
11

12                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   1
         The page number refers to ECF pagination, not internal document pagination.
                                                       4
